 DEC'ISIONS OF NATIONAL. LABOR RELATIONS BOARDSeattle Auto Glass and Glaziers & Glassworkers LocalUnion No. 188, affiliated with International Broth-erhood of Painters and Allied Trades, AFL-CIO.Case 19 CA 10118October 15, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANI) PENEI.I.()On the basis of a charge filed by Glaziers & Glass-workers Local Union No. 188, affiliated with Interna-tional Brotherhood of Painters and Allied Trades.AFL CIO, herein called the Union, on January 23,1978, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region19, issued a complaint against Seattle Auto Glass,herein called Respondent, on February 24. 1978. Thecomplaint alleges that Respondent violated Section8(a)(5) and (1) of the Act by refusing to become aparty to the "Auto Glass Agreement" negotiated onits behalf by the Northwest Glass Management Asso-ciation, a multiemployer bargaining group.Thereafter on August 8, 1978, all parties to thisproceeding entered into a stipulation of facts and mo-tion to transfer the case to the Board. The partiesagreed that the formal papers (Exh. ) and the stipu-lation of facts herein constitute the entire record inthis case, and that no oral testimony is necessary ordesired by any party. The parties further stipulatedthat the)' waive hearing before an administrative lawjudge, the making of findings of fact and conclusionsof law by an administrative law judge, and the issu-ance of an administrative law judge's decision, andthat they desire to submit this case for findings of factand conclusions of law directly to the Board. On Oc-tober 3, 1978, the Board approved the stipulation offacts and ordered the proceedings transferred to theBoard. Thereafter, Respondent and the GeneralCounsel filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record hereinand the briefs and makes the following findings offact and conclusions of law:1. THE BUSINESS OF THE EMPLO(YERRespondent is, and has been at all times materialherein, a State of Washington corporation with officeand place of business located at Seattle, Washington.It is engaged in the business of installing and whole-saling automobile glass.Northwest Glass Management Association, hereincalled the Association, is, and has been at all timesmaterial herein, an employer association whose mem-bership consists of various wholesale and retail glassdistributors and manufacturers in Seattle, Washing-ton, and vicinity, and exists for the purpose, inter alia,of representing employers in collective bargainingwith labor organizations.At all times material herein Respondent has been amember of, and represented by, the Association forpurposes of collective bargaining with the Union withregard to Respondent's plant. The aforementionedmembers of the Association, in the aggregated courseand conduct of their business operations, realize anannual gross income exceeding $500,000 and annu-ally purchase and cause to be transferred goods andmaterials valued in excess of $50,000, which aretransported to said operation directly from States out-side the State of Washington.We find that Respondent and the Association are,and have been at all times material herein, employerswithin the meaning of Section 2(6) and (7) of the Act.11. I EH I.ABOR OR(;ANIZATION INVoI.VEl)Respondent admits and we find that the Union isnow, and has been at all times material herein, a la-bor organization within the meaning of Section 2(5)of the Act.1II. Ill AI.I.EGE) UNFAIR IlABOR PRA(II(ESA. The Stipulated FactsThe stipulated facts indicate that Respondent hasbeen a member of the Association for approximately20 years, and until at least August 15, 1977. Duringthis time, the Association bargained with the Unionon behalf of its members. Respondent and the Unionwere parties to a collective-bargaining agreementwhose duration, by its terms, was from September ,1974, to July 1, 1977, and applied to and coveredemployees employed by the Association's members inthe following appropriate unit for purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All journeymen glaziers, glazier helpers, glassand window handlers, auto glassmen, pick-upand delivery and auto glass replacement work-ers, excluding students who work 120 days orless during school recess or who work 20 hoursper week or less during the school year; part-time employees who work 20 hours or less per246 NLRB No. 2194 SEATTLE AUTO GLASSmonth; sons, sons-in-law, husbands, or wives ofowners; managerial employees: guards: and su-pervisors as defined in the Act.In May 1977, the Union and the Association, onbehalf of Respondent, commenced collective-bargain-ing negotiations in the multiemployer unit for thepurpose of negotiating a contract to replace the con-tract due to expire on Jul), 1, 1977. A new policy wasinstituted in the 1977 negotiations wherein the Asso-ciation and the Union agreed to bargain for a sepa-rate agreement, herein referred to as the auto glassagreement, covering the auto glassmen classification,'which included "auto glassmen, pick-up and delivery,and auto glass replacement workers." In prior nego-tiations the Union and the Association negotiatedseparately for the auto glassmen classifications butincluded them in one agreement along with glaziers,et al., and the plant production employees. The Asso-ciation and the Union also intended to negotiate acollective-bargaining agreement, herein referred to asthe master agreement, covering all unit job classifica-tions except auto glassmen classifications and theplant production workers. The parties intended thatthe auto glass agreement incorporate certain terms ofthe master agreement.On August 1, 1977, the Association and the Unionexecuted the master agreement which became retro-active effective to July 1, 1977. Article 26, section 4,of this master agreement provides:This agreement is the main agreement betweenthese parties. Corollary agreements have been orwill be signed, covering auto glass workers, in-plant production workers. In the Corollaryagreements specific reference will be made tocontrolling Articles and Sections of this agree-ment.Negotiations between the Association and theUnion over the auto glass agreement continuedthrough June and July until a good-faith impasse wasreached on August 9, 1977. Respondent employs onlyindividuals included in the auto glassmen classifica-tions, and was concerned with negotiations for theauto glass agreement. From time to time during theperiod July i, 1976, to July 1, 1977, Respondent'semployees performed glazing work at the appropriateglazing rate set forth in the contract then in existence.The amount of time involved did not exceed 5 per-cent of Respondent's man-hours worked.On August 12, 1977, the Union struck and picketedmembers of the Association, including Respondent.On this same date, Union Business Manager Murphyspoke to Respondents' divisional manager, LonnieI The Association and the Union also negotiated for a separate contract in1977 negotiations for the plant production employees. a job classification notrelevant to this case.Brumlow. at Respondent's facility. Murphy toldBrumlow that the Union would cease picketing in ex-change for Respondent's signature on a "Short FormIndependent Agreement."" The agreement was madeavailable for signature to any and all members of theAssociation from and after August 12, 1977. At thetime of this conversation, no individual member ofthe Association had signed the interim agreement,and Respondent, at all times relevant herein, has re-fused to sign the "Short Form Independent Agree-ment." Out of a total of 41 members of the Associ-ation, 6 individual members signed the short formindependent agreement between August 12 and Sep-tember 29, 1977.On August 15, 1977, Respondent sent the Union aletter stating that Respondent was withdrawing fromthe Association. On this date, Respondent also in-formed the Association that it was withdrawing theAssociation's previous authority to bargain with theUnion on behalf of Respondent, such withdrawal totake immediate effect. On August 31, 1977, the Unionsent Respondent a letter stating that the Union wouldnot accept Respondent's withdrawal from the Associ-ation. On September 1., 1977, the Union and the As-sociation resumed negotiations on the auto glassagreement; final agreement was reached on Septem-ber 23, 1977, and the contract was executed on No-vember 10, 1977. By letters dated November 23 andDecember 23, 1977, the Union informed Respondentthat it considered Respondent to be party to, andbound by, the terms of the auto glass agreement.3B. Contentions of the PartiesThe General Counsel contends that Respondentwas clearly a member of the Association when bar-gaining commenced both as to the master agreementand the auto glass agreement and that, once the mul-tiemployer unit is established, the employer-membersand the Union are subject to the rules the Board setforth in Retail Associates, Inc., 120 NLRB 388 (1958).These rules establish that, prior to the commence-2 The short form independent agreement provides that the signatory em-ployer agrees to be bound by the master agreement which had been executedby the Union and the Association as of August I. 1977, said master agree-ment being physically attached to the one-page short form independentagreement. The short form independent agreement applied to the auto glass-men job classifications only. The terms of the short form independent agree-ment are identical to the Union's last offer made during negotiations onAugust 9, 1977.On August 31. 1977. a decertification petition, Case 19-RD-1096, wasfiled seeking an election in a unit of all auto glass mechanics and glaziersemployed by Respondent. On October 14. 1977. the Acting Regional Direc-tor for Region 19 issued a Decision and Order in Case 19 RD- 1096 dismiss-ing the petition because an election was sought in an inappropriate bargain-ing unit, concluding that Respondent's August 15. 1977. attempt towithdraw from the Association was untimely and ineffective, and that theappropriate bargaining unit was the multiemployer unit. On November 16.1977. the Board denied Respondent's request for reslew of the Decision andOrder in Case 19 RD 1096.95 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDment of negotiations, withdrawal can only be effectedby unequivocal written notice expressing an intent toabandon the multiemployer unit, and that, once ne-gotiations commence, withdrawal can only be ef-fected on the basis of mutual consent or when un-usual circumstances are present. The GeneralCounsel contends that the existence of a bargainingimpasse does not constitute "unusual circumstances"which would justify an employer's withdrawal frommultiemployer bargaining. The General Counsel fur-ther contends that Respondent may not rely on thedecertification petition supported by certain of its em-ployees as unusual circumstances because such claimof the Union's loss of majority status is necessarilylimited to Respondent's own employees, unaccom-panied by any evidence that said employees consti-tute a majority of the employees represented by theUnion in the multiemployer group. The GeneralCounsel contends that Respondent has failed to dem-onstrate either unusual circumstances or mutual as-sent justifying its withdrawal from the Associationfollowing the commencement of bargaining with theUnion.Respondent contends that on August 15, 1977, iteffectively withdrew from the Association and coinci-dentally withdrew any and all bargaining rightswhich the Association previously held; that notice ofwithdrawal was clear and unequivocal; that the with-drawal was effective because an impasse had beenreached in negotiations with the Association, theUnion was engaged in selective picketing, includingfacilities of Respondent, and the Union has solicitedinterim agreements from other members of the Asso-ciation. Accordingly, Respondent does not consideritself to be bound by the auto glass agreement. Insupport of this position, Respondent asserts that ithas acted in accordance with and in reliance on judi-cial pronouncements upholding the propriety of with-drawal from multiemployer bargaining at impasse.4C. Analysis and ConclusionIt is undisputed that Respondent withdrew frommultiemployer bargaining after negotiations hadcommenced, while a strike was in progress, and whilean impasse in negotiations was in effect. It is alsoclear from the evidence that Respondent has refusedto sign a subsequently negotiated collective-bargain-ing agreement between the Union and the Associ-ation. In Retail Associates, supra, the Board an-nounced that, in order to insure the stability of4 Fairmont Foods Company v. N.L.RB., 471 F.2d 1170 (8th Cir. 1972):N. L.R. B. v. Hi. Way Billboards, Inc., 500 F.2d 181 (5th Cir. 1974): N.L R. B.v. Beck Engraving Co.. Inc., 522 F.2d 475 (3d Cir. 1975): N.L.R.B. v. Associ-ated Shower Door Co.. Inc., et al., 512 F.2d 230 (9th Cir. 1975), cert. denied423 U.S. 893: N.L. R.B. v. Independent Association of Steel Fabricators, Inc.,582 F.2d 135 (2d Cir. 1978).multiemployer bargaining units, it would regulate theparties as to the time and manner that they couldwithdraw from such a unit. Accordingly, the Boardheld that, once negotiations have begun, withdrawalfrom a multiemployer bargaining unit is ineffectiveunless by "mutual consent" or unless "unusual cir-cumstances" are present.The General Counsel notes that the Board, on nu-merous occasions, has held that an impasse in nego-tiations is not an unusual circumstance which wouldexcuse the withdrawal of an employer from multiem-ployer bargaining once bargaining has commenced.'Similarly, the ensuing strike by the Union followingimpasse does not relieve Respondent from its mem-bership in the Association.6As already noted, Re-spondent relies on several circuit court opinions, in-cluding one in the Ninth Circuit Court of Appeals inwhich this Respondent is located, which, it asserts,have rejected the Board's view that an impasse iscomparable to a "hiatus in negotiations" and doesnot constitute such unusual circumstances as to justi-fy an employer's withdrawal from group bargaining.The Board has recently reconsidered its rules re-garding the effect of impasse on the withdrawal rightsof members of multiemloyer groups in light of thecourt decisions relied on by Respondent. For the rea-sons fully set forth in Charles D. Bonanno Linen Ser-vices, Inc.,7the Board has reaffirmed its conclusionthat an employer-member of a multiemployer bar-gaining unit is not privileged to withdraw unilaterallyon the occurrence of impasse. Accordingly, we con-clude that Respondent's unilateral withdrawal fromthe Association on or about August 15, 1977, and itsrefusal to adhere to the terms and conditions of thesubsequently negotiated contract between the Unionand the Association constituted violations of Section8(a)(5) and (I) of the Act.8IV. T II:FFECT OF IIE UNFAIR L.ABOR PRA(TICESUPON CO()MMER('The activities of Respondent set forth in section11I, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to'Charles D. Bonanno Linen Service, Inc. 229 NL.RB 629 (1977): Bill CookBuick. Inc., 224 NLRB 1094 1976): Hi-Way Billboards. Inc.. 206 NLRB 22(11973), enforcement denied 500 F.2d 181 (5th Cir. 1974).6 Bill Cook Buick, Ini., supra, Beck Engraving Co., Inc. 213 NLRB 53(1974).'243 NLRB 1093 (1979).'Chairman Fanning would not find that Respondent violated Sec. 8(a)(5)and ( 1) as of the time of its withdrawal, adhering to his position in RingsideLiquors, Inc. d/b/l Dino's Lounge and (assell& Friedman, Inc. d/b/a King ofClubs, 237 NLRB 30, n. 2 (1978); Independent Association of Steel Fabrica-tors Inc. et al. 231 NLRB 264. fn. 2 1977): and Preston It Haskell Company,238 NLRB 943. In. I (1978).96 labor disputes burdening and obstructing commerceand the free flow of commerce.V. ItE RMEI)YHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order it to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.We have found that Respondent violated Section8(a)(5) and (I) of the Act by its untimely withdrawalfrom the multiemployer bargaining unit and by refus-ing to comply with the terms of both the masteragreement (insofar as it applies to Respondent's em-ployees doing general glazing work) and the autoglass agreement executed between the Union and theAssociation. In order to dissipate the effect of theseunfair labor practices, we shall order Respondent,upon request, to sign said agreement and comply withthe terms and conditions thereof both retroactivelyand for the balance of its term. We shall further orderthat Respondent be required to make its employeeswhole for any loss of earnings suffered as a result ofits failure to execute the collective-bargaining agree-ment. Interest shall be computed thereon as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).9 Additionally, Respondent shall be directed tomake payments into the various benefit funds on be-half of its employees if such contributions are re-quired under the collective-bargaining agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAWI. Seattle Auto Glass is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Northwest Glass Management Association is,and at all times material herein has been, an associ-ation of employers that exists and has existed for thepurpose of representing employer-members in mul-tiemployer bargaining with the Union.3. Respondent, at all times material herein, hasbeen a member of the Association, and Respondent'seffort on or about August 15, 1977, to withdraw itsauthority from the Association to bargain on its be-half, following commencement of negotiations for anew contract, was ineffective in relieving it of its obli-gation to bargain collectively with the Union throughthe Association and to execute to collective-bargain-ing agreement consummated between the Associationand the Union.9See, generally, Isis Plumbing & Heating C, 138 NLRB 716 1(1962)SEATFLE A:TO GLASS4. The Union is a labor organization within themeaning of Section 2(5) of the Act.5. All journeymen glaziers, glazier helpers, glassand window handlers. auto glassmen, pick-up and de-livery and auto glass replacement workers employedby members, including Respondent, of the Associ-ation excluding those who work 120 days or less dur-ing school recess or who work 20 hours per week orless during the school year: part-time employees whowork 20 hours or less per month, sons, sons-in-law,husbands, or wives of owners, managerial employees,guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.6. The Union has been at all times material hereinand now is the exclusive representative of all employ-ees in the aforesaid appropriate unit for purposes ofcollective bargaining within the meaning of Section9(a) of the Act.7. By its untimely effort to withdraw from the As-sociation and by its refusal to accept, be bound by,and execute the collective-bargaining agreement con-cluded between the Union and the Association. Re-spondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Seat-tle Auto Glass, Seattle, Washington, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively through theNorthwest Glass Management Association with Gla-ziers & Glassworkers Local Union No. 188, affiliatedwith International Brotherhood of Painters and Al-lied Trades. AFL-CIO, as the exclusive bargainingrepresentative of its employees in the unit found ap-propriate herein.(b) Withdrawing its membership from said mul-tiemployer bargaining unit except upon adequatewritten notice given prior to the onset of negotiations,or except at such other time it may lawfully with-draw.(c) Refusing to sign and give effect to the masteragreement (insofar as it applies to Respondent's em-ployees doing general glazing work) and the autoglass agreement executed between the Union and theAssociation.97 DE ISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request of the Union, execute the collec-tive-bargaining agreement agreed upon by the Unionand the Association, and comply with the terms andconditions thereof both retroactively and for the bal-ance of its terms, and make such payments to thevarious benefit funds as may be prescribed in saidagreement as set forth in the section herein entitled"The Remedy."(b) Make its employees whole for any loss of wagesand benefits they may have suffered as a result of itsfailure to comply with the terms and conditions of theabove-described agreement in the manner set forth inthe section herein entitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay, if any, due under the terms of this Order.(d) Post at its plant in Seattle, Washington, copiesof the attached notice marked "Appendix."'°Copiesof said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, the National Labor Re-lations Board has found that we violated the NationalLabor Relations Act, as amended, and has ordered usto post this notice. We intend to carry out the Orderof the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain as a group through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any and all of these things.W[ WILL NOT refuse to bargain collectivelythrough the Northwest Glass Management Asso-ciation with Glaziers & Glassworkers LocalUnion No. 188, affiliated with InternationalBrotherhood of Painters and Allied Trades,AFL-CIO. as the exclusive representative of ouremployees in the following appropriate unit:All journeymen glaziers, glazier helpers, glassand window handlers, auto glassmen, pick-upand delivery and auto glass replacement work-ers, excluding students who work 120 days orless during school recess or who work 20 hoursper week or less during the school year; part-time employees who work 20 hours or less permonth; sons, sons-in-law, husbands, or wivesof owners; managerial employees; guards: andsupervisors as defined in the Act.WE Wil l NOT withdraw from multiemployerbargaining except upon adequate written noticegiven prior to the onset of negotiations, or exceptat such other time we may lawfully withdraw.WE: W.LL. NOT refuse to sign and give effect tothe collective-bargaining agreement entered intobetween the Association and the Union.WEi wIiLL NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WIlL., upon request of the Union, executethe auto glass agreement agreed upon by theUnion and the Association, and comply with theterms and conditions thereof both retroactivelyand for the balance of its terms and make suchpayments to the various benefit funds as may beprescribed in said agreement.WE wiL.L reimburse our employees for any lossof wages and benefits they may have suffered asa result of our failure to comply with the termsand conditions of the above-described agree-ment, together with interest.SL:ArTI.E AlTO GL.ASS98